Exhibit 10.1

FIRST AMENDMENT TO THE NTELOS HOLDINGS CORP.

AMENDED AND RESTATED EQUITY INCENTIVE PLAN

THIS FIRST AMENDMENT TO THE NTELOS HOLDINGS CORP. AMENDED AND RESTATED EQUITY
INCENTIVE PLAN (this “First Amendment”) is made and entered into effective as of
December 18, 2008, by NTELOS Holdings Corp., a Delaware corporation (the
“Company”).

WHEREAS, the Company previously established the NTELOS Holdings Corp. Amended
and Restated Equity Incentive Plan (the “Plan”), effective as of February 13,
2006; and

WHEREAS, pursuant to Section 12 of the Plan, the Board of Directors of the
Company (the “Board”) has the power to amend the Plan, which amendment will not
require the approval of the Company’s stockholders unless such approval is
required by law or the rules of any stock exchange on which the Company’s
securities are traded or such amendment (i) increases the benefits accruing to
Participants under the Plan, such as any amendment to permit a repricing or
decrease in the Exercise Price of any outstanding Options, (ii) increases the
number of shares of Common Stock that may be issued under the Plan or
(iii) modifies the requirements as to eligibility for participation under the
Plan; and

WHEREAS, the Company now desires to amend the Plan, as set forth below, to
change the time after a Termination Date after which a Holder of an Option may
exercise the Option; and

WHEREAS, the Board has approved this First Amendment and has determined that it
does not require the approval of the Company’s stockholders.

NOW, THEREFORE, the Company hereby amends the Plan as follows, to be effective
as of the date set forth above.

1. Capitalized terms that are used but not defined in this First Amendment shall
have the same meanings as specified in the Plan.

2. New Section 2.35 of the Plan is added to read as follows:

“Retirement” means the termination of Holder’s employment or service with the
Company and its Subsidiaries and Affiliates on or after qualifying for early or
normal retirement in accordance with the Company’s written policies for
retirement.

3. Section 7.9 of the Plan is amended in its entirety to read as follows:

If a Holder incurs a Termination Date due to death or Disability, any
unexercised Option granted to the Holder may thereafter be exercised by the
Holder (or, where appropriate, a transferee of the Holder), to the extent it was
exercisable as of the Termination Date or on such accelerated basis as the
Committee may determine at or after grant, (x) for a period of 12 months from
the Termination Date or (y) until the termination of the stated term of the
Option, whichever period is shorter, unless specifically provided otherwise in
the applicable Award Agreement (in which case the terms of the Award Agreement
shall control). Any portion of the Option that remains



--------------------------------------------------------------------------------

unexercised after the expiration of such period, regardless of whether such
portion of the Option is vested or unvested, shall terminate and be forfeited
with no further compensation due to the Holder.

4. Section 7.11 of the Plan is amended in its entirety to read as follows:

If a Holder incurs a Termination Date for any reason, other than as described in
Sections 7.9 or 7.10 above or Sections 7.13 or 7.14 below, any unexercised
Option granted to the Holder may thereafter be exercised by the Holder (or,
where appropriate, a transferee of the Holder), to the extent it was exercisable
as of the Termination Date or on such accelerated basis as the Committee may
determine at or after grant, (x) for a period of 30 days from the Termination
Date, provided that such period shall be three months from the Termination Date
if the Holder incurs a termination of service or employment by the Company, its
subsidiaries and Affiliates other than for Cause, or (y) until the expiration of
the stated term of the Option, whichever period is shorter, unless specifically
provided otherwise in the applicable Award Agreement (in which case the terms of
the Award Agreement shall control). Any portion of the Option that remains
unexercised after the expiration of such period, regardless of whether such
portion of the Option is vested or unvested, shall terminate and be forfeited
with no further compensation due to the Holder.

5. New Section 7.13 of the Plan is added to read as follows:

If a Holder incurs a Termination Date due to Retirement, any unexercised Option
granted to the Holder may thereafter be exercised by the Holder (or, where
appropriate, a transferee of the Holder), to the extent it was exercisable as of
the Termination Date or on such accelerated basis as the Committee may determine
at or after grant, (x) for a period of 12 months from the Termination Date or
(y) until the expiration of the stated term of the Option, whichever period is
shorter, unless specifically provided otherwise in the applicable Award
Agreement (in which case the terms of the Award Agreement shall control). Any
portion of the Option that remains unexercised after the expiration of such
period, regardless of whether such portion of the Option is vested or unvested,
shall terminate and be forfeited with no further compensation due to the Holder.

6. New Section 7.14 of the Plan is added to read as follows:

If a Holder incurs a termination of service or employment by the Company, its
Subsidiaries and its Affiliates involuntarily and without cause in contemplation
of or within nine months after a Change in Control (as provided in the
applicable Award Agreement), any unexercised Option granted to the Holder may
thereafter be exercised by the Holder (or, where appropriate, a transferee of
the Holder), to the extent it was exercisable as of the Termination Date or on
such accelerated basis as the Committee may determine at or after grant, (x) for
a period of six months from the Termination Date or (y) until the expiration of
the stated term of the Option, whichever period is shorter, unless specifically
provided otherwise in the applicable Award Agreement (in which case the terms of
the Award Agreement shall control). Any portion of the Option that remains
unexercised after the expiration of such period, regardless of whether such
portion of the Option is vested or unvested, shall terminate and be forfeited
with no further compensation due to the Holder.



--------------------------------------------------------------------------------

7. The first sentence of Section 8.5 of the Plan is amended in its entirety to
read as follows:

SARS shall be subject to the same terms and conditions applicable to Options as
stated in Sections 7.3, 7.5, 7.6, 7.8, 7.9, 7.10, 7.11, 7.13 and 7.14.

8. Notwithstanding the foregoing, the terms of the Plan as in effect prior to
the First Amendment and to the extent not inconsistent herewith are hereby
ratified and affirmed in full.

9. This First Amendment shall be applied prospectively to any Awards granted
under the Plan on or after the effective date of the First Amendment. Awards
granted prior to the effective date of the First Amendment shall continue to be
governed by the terms of the Plan and the applicable Award Agreement as in
effect prior to this First Amendment.